
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 352
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mr. Manzullo,
			 Mr. Faleomavaega,
			 Mr. Royce,
			 Mr. Gallegly,
			 Mr. King of New York,
			 Mr. Burton of Indiana,
			 Mr. Chabot,
			 Mr. Rivera,
			 Mrs. Ellmers,
			 Mr. McCotter,
			 Mr. Poe of Texas,
			 Mr. Cravaack,
			 Mr. Johnson of Ohio,
			 Mrs. Schmidt,
			 Mr. Coble,
			 Mr. Miller of Florida,
			 Mr. Forbes,
			 Ms. Bordallo,
			 Mr. Sablan,
			 Mr. Pierluisi,
			 Mr. Payne,
			 Mr. Engel,
			 Ms. Hirono,
			 Ms. Hanabusa,
			 Mr. Baca, and
			 Mr. Kelly) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Calling for a peaceful and collaborative
		  resolution of maritime territorial disputes in the South China Sea and its
		  environs and other maritime areas adjacent to the East Asian
		  mainland.
	
	
		Whereas the South China Sea contains vital commercial
			 shipping lanes and points of access between the Indian Ocean and Pacific Ocean
			 and provides a maritime lifeline to Taiwan, Japan, and the Korean
			 peninsula;
		Whereas China, Vietnam, the Philippines, Taiwan, Malaysia,
			 and Brunei have disputed territorial claims over the Spratly Islands, and
			 China, Taiwan, and Vietnam have disputed territorial claims over the Paracel
			 Islands;
		Whereas the Government of the People’s Republic of China
			 claims most of the 648,000 square miles of the South China Sea, more than any
			 other nation involved in those territorial disputes;
		Whereas although not a party to these disputes, the United
			 States has a national economic and security interest in ensuring that no party
			 uses force unilaterally to assert maritime territorial claims in East Asia,
			 including in the South China Sea, the East China Sea, or the Yellow Sea;
		Whereas, on May 26, 2011, a maritime security vessel from
			 China cut the cables of an exploration ship from Vietnam, the Binh Minh, in the
			 South China Sea in waters near Cam Ranh Bay;
		Whereas, on May 31, 2011, three Chinese military vessels
			 used guns to threaten the crews of four Vietnamese fishing boats while they
			 were fishing in the waters of the Truong Sa (Spratly) archipelago;
		Whereas, on June 3, 2011, Vietnam’s Foreign Ministry
			 released a statement that Vietnam is resolutely opposed to these acts by
			 China that seriously violated the sovereign and jurisdiction rights of Viet Nam
			 to its continental shelf and Exclusive Economic Zone (EEZ), running counter to
			 the 1982 United Nations Convention on the Law of the Sea, and going against the
			 spirit and wording of the Declaration on the Conduct of Parties in the East Sea
			 (South China Sea) signed between ASEAN and China in 2002;
		Whereas, on June 9, 2011, three vessels from China,
			 including one fishing vessel and two maritime security vessels, ran into and
			 disabled the cables of another exploration ship from Vietnam, the Viking
			 2;
		Whereas, on June 13–14, 2011, the Government of Vietnam
			 held a live-fire military exercise on the uninhabited island of Hon Ong, 25
			 miles off the coast of Vietnam in the South China Sea;
		Whereas, on June 25, 2011, Chinese Peoples’ Liberation
			 Army Major General (Ret.) Peng Guangqian stated in a television interview that
			 China once taught Vietnam a lesson. If Vietnam is not sincere, it will
			 receive a bigger lesson, adding that If Vietnam continues to act
			 tough, play with the knife, sooner or later it will get cut;
		Whereas, on June 26, 2011, the Chinese news agency Xinhua
			 announced that China and Vietnam had agreed to hold talks on how to resolve
			 conflicts arising from a sovereignty dispute over the South China Sea after a
			 June 25 meeting in Beijing between Dai Bingguo, the senior Chinese official in
			 charge of foreign affairs, and Vietnamese Vice Foreign Minister and Special
			 Envoy Ho Xuan Son;
		Whereas, on February 25, 2011, a frigate from China’s navy
			 fired shots at 3 fishing boats from the Philippines;
		Whereas, on March 2, 2011, the Government of the
			 Philippines reported that two patrol boats from China attempted to ram one of
			 its surveillance ships;
		Whereas it was reported, on June 17, 2011, that the
			 Philippines removed a string of wooden markers that Manila determined was
			 placed by China in disputed areas of the South China Sea amid growing regional
			 tensions;
		Whereas, on June 23, 2011, Secretary of State Hillary
			 Rodham Clinton told visiting Philippines Foreign Secretary Albert del Rosario
			 that We are determined and committed to supporting the defense of the
			 Philippines;
		Whereas Philippines Foreign Secretary del Rosario stated
			 that the Philippines is a small country, but is prepared to do what is
			 necessary to stand up to any aggressive action in our backyard;
		Whereas the United States, on June 23, 2011, stated that
			 it was ready to provide hardware to modernize the military of the
			 Philippines;
		Whereas the United States and the Philippines conducted
			 combined naval exercises in the Sulu Sea, near the South China Sea, from June
			 28 to July 8, 2011;
		Whereas the Association of Southeast Asian Nations (ASEAN)
			 has promoted multilateral talks and the establishment of Joint Development
			 Authorities in disputed areas to jointly develop the areas, without settling
			 the issue of sovereignty;
		Whereas in 2002, ASEAN and China signed a Declaration on
			 the Conduct of Parties in the South China Sea;
		Whereas that declaration committed all parties to those
			 territorial disputes to reaffirm their respect for and commitment to the
			 freedom of navigation in and overflight above the South China Sea as provided
			 for by the universally recognized principles of international law, and
			 to resolve their territorial and jurisdictional disputes by peaceful
			 means, without resorting to the threat or use of force;
		Whereas a spokesperson for Singapore’s Ministry of Foreign
			 Affairs pointed out, on June 20, 2011, that as a major trading nation,
			 Singapore has a critical interest in anything affecting freedom of navigation
			 in all international sea lanes, including those in the South China
			 Sea.;
		Whereas Singapore further urged China to clarify its
			 claims in the South China Sea with more precision as the current ambiguity as
			 to their extent has caused serious concerns in the international maritime
			 community;
		Whereas, on June 17, 2011, China dispatched one of its
			 largest patrol ships, the Haixun 31, on a voyage through disputed areas of the
			 South China Sea in a deliberate show of force en route to a port of call in
			 Singapore;
		Whereas China’s official media stated that the sailing
			 route of the Haixun 31 in the South China Sea was determined to protect its
			 rights and sovereignty;
		Whereas in September 2010, tensions were raised in the
			 East China Sea off of the Senkaku (Diaoyutai) Islands, a territory under the
			 legal administration of Japan, when a Chinese fishing vessel deliberately
			 rammed Japanese Coast Guard patrol boats;
		Whereas the Government of the People’s Republic of China
			 deliberately heightened these tensions by making a series of diplomatic
			 protests, including on one occasion summoning the Japanese Ambassador after
			 midnight, by threatening further repercussions if Japan did not
			 immediately release the Chinese ship captain involved in the collisions, and by
			 encouraging anti-Japanese demonstrations in Chinese cities;
		Whereas at a press roundtable in Beijing, China, held on
			 January 15, 2008, former Commander of the Pacific Command, Admiral Timothy
			 Keating, stated that We (the United States) don't need China’s
			 permission to go through the Taiwan Strait. It’s international water. We will
			 exercise our free right of passage whenever and wherever we choose as we have
			 done repeatedly in the past and we'll do in the future.;
		Whereas in July 2010, People’s Daily, the official
			 newspaper of the Chinese Communist Party, reported that General Ma Xiaotian,
			 deputy chief of the general staff of the People’s Liberation Army, said that
			 China strongly opposed combined naval exercises to be conducted
			 in the West (Yellow) Sea by the United States and the Republic of Korea;
		Whereas these exercises were to be conducted in
			 international waters, as well as Republic of Korea territorial waters, in the
			 vicinity of the site of the March 2010 North Korean torpedo attack on the South
			 Korean military vessel Cheonan, which resulted in 46 deaths;
		Whereas these exercises were to include participation by
			 the USS George Washington aircraft carrier group;
		Whereas in July 2010, Chinese Major General Luo Yuan, a
			 researcher at the Chinese Academy of Military Sciences, in an interview with a
			 Hong Kong TV station, stressed the importance of the Yellow Sea as a
			 gateway to China’s capital region and said that if a U.S.
			 aircraft carrier enters the Yellow Sea, it will become a living
			 target.;
		Whereas the actions of the Government of the People’s
			 Republic of China in the South China Sea have also affected United States
			 military and maritime vessels transiting through international air space and
			 waters, including the collision of a fighter plane of China with a United
			 States surveillance plane in 2001, the harassment of the USNS Impeccable in
			 March 2009, and the collision of a Chinese submarine with the sonar cable of
			 the USS John McCain in June 2009;
		Whereas, on July 23, 2010, Secretary of State Hillary
			 Rodham Clinton stated at the Association of Southeast Asian Nations Regional
			 Forum that the United States, like every nation, has a national interest
			 in freedom of navigation, open access to Asia’s maritime commons, and respect
			 for international law in the South China Sea;
		Whereas Secretary Clinton further expressed the support of
			 the United States for the Declaration by the Association of Southeast Asian
			 Nations and China in 2002 on the Conduct of Parties in the South China Sea, and
			 stated, The United States supports a collaborative diplomatic process by
			 all claimants for resolving the various territorial disputes without
			 coercion.;
		Whereas, on October 12, 2010, former Secretary of Defense
			 Robert Gates stated at the ASEAN Defense Ministers Meeting-Plus, The
			 U.S. position on maritime security remains clear: we have a national interest
			 in freedom of navigation; in unimpeded economic development and commerce; and
			 in respect for international law.;
		Whereas former Secretary Gates further maintained
			 The United States has always exercised our rights and supported the
			 rights of others to transit through, and operate in, international
			 waters.;
		Whereas, on June 4, 2011, at the Shangri-La Dialogue in
			 Singapore, former Secretary Gates stated that maritime security remains
			 an issue of particular importance for the region, with questions about
			 territorial claims and the appropriate use of the maritime domain presenting
			 on-going challenges to regional stability and prosperity;
		Whereas, on June 5, 2011, at the Shangri-La Dialogue,
			 Liang Guanglie, the Defense Minister from China, said, China is
			 committed to maintaining peace and stability in the South China Sea;
		Whereas, on June 14, 2011, Hong Lei, the spokesman for the
			 Chinese Foreign Ministry, stated that China always upholds and has been
			 committed to a proper resolution of differences and disputes over the South
			 China Sea in a peaceful manner through bilateral direct negotiation and
			 friendly consultation with relevant countries.;
		Whereas, on June 22, 2011, Chinese Vice Foreign Minister
			 Cui Tiankai told reporters, in reference to the South China Sea disputes, that
			 I believe the individual countries are actually playing with fire, and I
			 hope the fire will not be drawn to the United States.; and
		Whereas, on June 29, 2011, the Defense Ministry of the
			 People’s Republic of China stated that “Recent drills by the Chinese navy are
			 routine and not connected to the situation in the South China Sea”, further
			 calling for people to view the exercises in a rational way: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms the strong support of the United
			 States for the peaceful resolution of maritime territorial disputes in the
			 South China Sea, the East China Sea, and the Yellow Sea and pledges continued
			 efforts to facilitate a collaborative, peaceful process to resolve these
			 disputes;
			(2)condemns the use
			 of force by naval, maritime security, and fishing vessels from China in the
			 South China Sea and the East China Sea as well as the use of force by China’s
			 North Korean ally in the Yellow Sea;
			(3)notes that overt
			 threats and gun boat diplomacy are not constructive means for settling these
			 outstanding maritime disputes;
			(4)calls on all
			 parties to these territorial disputes to refrain from threatening force or
			 using force to assert territorial claims;
			(5)welcomes the diplomatic efforts of
			 Association of Southeast Asian Nations (ASEAN) and the United States allies and
			 partners in Taiwan, Japan, and the Republic of Korea to amiably and fairly
			 resolve these outstanding disputes; and
			(6)supports the
			 continuation of operations by the United States Armed Forces in support of
			 freedom of navigation rights in international waters and air space in the South
			 China Sea, the East China Sea, the Taiwan Strait, and the Yellow Sea.
			
